DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 6-8, 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by to Sung Gee-Young et al. (EP 1 652 674 A2) (hereinafter Sung Gee-Young et al.).
Regarding Claim 1, Sung Gee-Young et al. teaches an inkjet printing apparatus (see Figs. 4 and 5A) comprising: a passage plate (200, Fig. 4) in which a head chamber (204, Fig. 4) is disposed [Paragraph 0027]; and a plurality of nozzle plates (100, Fig. 4) disposed below the passage plate (200), the plurality of nozzle plates (100) comprising a nozzle (150, Fig. 4) that is in fluid connection with the head chamber (200) [Paragraphs 0027-0028, see also Fig. 4], wherein: the plurality of nozzle plates (100) are stacked on each other, and the nozzle (150) of the plurality of nozzle plates (100) comprises a plurality of through holes (see Fig. 4) passing through the plurality of nozzle plates (100) and overlapping each other [Paragraphs 0027-0028, 0034-0041].  

Regarding Claim 3, Sung Gee-Young et al. teaches the inkjet printing apparatus (see Figs. 4 and 5A), wherein a water-repellent layer (130, Fig. 4) is disposed on a bottom surface of each of the plurality of nozzle plates (100) [Paragraph 0041]. 

Regarding Claim 6, Sung Gee-Young et al. teaches the inkjet printing apparatus (see Figs. 4 and 5A), wherein each of the plurality of through holes (see Fig. 4) of the plurality of nozzle plates (100) comprises an upper inner side surface having a first width and a lower inner side surface having a second width smaller than the first width [see Fig. 4]. 

Regarding Claim 7, Sung Gee-Young et al. teaches the inkjet printing apparatus (see Figs. 4 and 5A), wherein: the plurality of nozzle plates (100) comprise a first nozzle plate and a second nozzle plate disposed on the first nozzle plate [see Fig. 4], and the first width of the through hole of the first nozzle plate is greater than the first width of the through hole of the second nozzle plate [see Fig. 4]. 

Regarding Claim 8, Sung Gee-Young et al. teaches the inkjet printing apparatus (see Figs. 4 and 5A), wherein the plurality of nozzle plates (100) comprises: a first nozzle plate; and a second nozzle plate disposed on the first nozzle plate [see Fig. 4]. 

Regarding Claim 13, Sung Gee-Young et al. teaches the inkjet printing apparatus (see Figs. 4 and 5A), wherein a width of an inner side surface  of the through hole of the first nozzle plate is greater than a width of an inner side surface of the through hole of the second nozzle plate [see Fig. 4]. 

Regarding Claim 14, Sung Gee-Young et al. teaches the inkjet printing apparatus (see Figs. 4 and 5A), further comprising: a membrane (212, Fig. 4) disposed on the passage plate (200) [Paragraph 0033]; and a piezoelectric driver (300, Fig. 4) disposed on the membrane (212) and configured to change a volume of the piezoelectric driver (300) according to an input signal, wherein the piezoelectric driver (300) is configured to deform the membrane (212) [Paragraphs 0032-0033]. 

Regarding Claim 15, Sung Gee-Young et al. teaches the inkjet printing apparatus (see Figs. 4 and 5A), wherein the piezoelectric driver (300) is configured to change a volume of the head chamber (204) [Paragraphs 0032-0033]. 
Allowable Subject Matter
Claims 2, 4-5, 9-12, 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The primary reason for the allowance of claim(s) 2 is the inclusion of the limitation of an inkjet printing apparatus that includes wherein each of the plurality of nozzle plates comprises a protrusion extending outwardly from a side surface of each of the plurality of nozzle plates.  It is this limitation found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
The primary reason for the allowance of claim(s) 4-5 is the inclusion of the limitation of an inkjet printing apparatus that includes wherein an adhesive layer is disposed between the water repellent layer and the plurality of nozzle plates.  It is this limitation found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
The primary reason for the allowance of claim(s) 9 is the inclusion of the limitation an inkjet printing apparatus that includes wherein the second nozzle plate comprises a protrusion extending from a side surface of the second nozzle plate more outwardly than the first nozzle plate.  It is these limitations found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
The primary reason for the allowance of claims 10-12 is the inclusion of the limitation an inkjet printing apparatus that includes wherein a first water repellent layer is disposed on a bottom surface of the first nozzle plate, and a second water repellent layer is disposed on a bottom surface of the second nozzle plate.  It is these limitations found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
	The primary reason for the allowance of claim(s) 16-17 is the inclusion of the limitation of an inkjet printing apparatus that includes wherein each of the plurality of nozzle plates comprises a plurality of sub-nozzle plates arranged in one direction.  It is this limitation found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
Claims 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of claims 18-20 is the inclusion of an inkjet printing method that includes the method steps of determining whether a pattern of the sprayed ink is defective; removing an outermost nozzle plate among the plurality of nozzle plates when the sprayed ink pattern is defective; and spraying ink using remaining nozzle plates through the through holes of the remaining nozzle plates.  It is these steps found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA SOLOMON whose telephone number is (571)272-1701. The examiner can normally be reached Monday - Friday, 9:30am -6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-2663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA SOLOMON/Primary Examiner, Art Unit 2853